Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2022 has been considered by the examiner.

Response to Arguments
	Applicant’s arguments have been considered but are not persuasive. 

	Applicant makes substantially identical arguments regarding the uniform width of the interconnect from Nakauchi as were presented in the response to non-final action dated May 21, 2021. Examiner addressed such arguments in full and provided a clear showing of how the references teach the limitations in question and the claim as a whole. Applicant has failed to address the rejection on record as presented or the response to arguments presented by Examiner in the final action dated August 9, 2021. 

	As presented before on record and reiterated here below,  Applicant fails to address the rejection on record which shows that an electrode element having localized maximum width increases electrical contact without sacrificing unnecessary material as presented in the rejection on record. The rationale to locally expand the electrode element renders the claimed element obvious. Examiner does not rely on the uniform interconnect to teach the feature as alleged by Applicant. Applicant’s arguments will not be found persuasive with addressing both the rejection on record as it is presented and the Office’s position regarding Applicant’s arguments. Repeated arguments without consideration of the Office’s position will not advance prosecution in the instant case. 

	Applicant then argues that the wire of the instant invention is only bonded to the pad and electrode without directly contacting the substrate. However, this is not a configuration reflected in the instant claims and as such, is not commensurate with the scope of the claims or the rejection on record. 

	Applicant makes a conclusory statement that the use of two wires somehow renders any advantage of changing the width moot, but Applicant provides no showing or support for such a position. Applicant’s opinion without more cannot be considered persuasive. 

	Applicant makes a general allegation of “effects and advantages” of the instant disclosure. However, the prior art need not disclose a common advantage with the instant disclosure to qualify to render the claims obvious. 

	Applicant attacks the combination of Hioki with Nakauchi regarding the teaching of an increased width where electrode features meet. Applicant alleges Examiner conflates the elements in the claim. However, as clearly and distinctly set forth in the rejection below, Examiner provides a clear showing that a skilled artisan would be motivated to modify the width of the interconnects or the fingers to achieve a desired result. Applicant is advised to response to the rejection on record in order for such arguments to be found persuasive. As Applicant’s arguments are not commensurate in scope with the rejection on record and do not consider the Office’s position and rationale, the arguments will not overcome the prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 13, the claim has been amended to state “wherein the width of the second portion is smaller than the width of the gap portion in the second direction”. However, the claim previously recites “wherein the wire has a width smaller than a width of the gap portion in the second direction”. Therefore, as the entire wire is narrower than the gap portion in the second direction, it is unclear what further limitation is provided by the amendment. As it is unclear what Applicant intends to structurally restrict by the redundant recitation, it is indefinite. Revision is required. 

	All claims not addressed are rejected as depending from Claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13, 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110011440 by Hioki et al (hereinafter Hioki) in view of US 20080053523 by Brown et al (hereinafter Brown) and US 20070186968 by Nakauchi et al (hereinafter Nakauchi).

Regarding Claim 13, Hioki discloses a solar cell module comprising a plurality of solar cells (2 Fig. 17) and an interconnection wire (12 Fig. 17 teaching the claimed “a plurality of solar cells;  and a wire for interconnecting two neighboring solar cells among the solar cells”) wherein each solar cell comprises a substrate (2 Fig. 3 teaching the claimed “a semiconductor substrate”), a first electrode (3 Fig. 3 teaching the claimed “a first electrode formed on a first surface of the semiconductor substrate”) and a second electrode (5 Fig. 3 teaching the claimed “a second electrode formed on a second surface of the semiconductor substrate”). A connecting electrode is connected to the second electrode (6 Fig. 3 teaching the claimed “and a second pad electrode connected to the second electrode”). 

Hioki fails to disclose the interconnect is formed of a circular core and solder. 

However, Brown discloses connecting two adjacent solar cells wherein the interconnect is formed of a circular core and solder for connecting to the solar cells ([0022] teaching the claimed “the wire having a circular core and a solder layer surrounding the circular core”). 

The configuration set forth by Brown for forming an interconnect is conventional and routine in the art, therefore, it would have been obvious to implement such a configuration to form Hioki’s interconnect, as taught by Brown, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 



    PNG
    media_image1.png
    261
    327
    media_image1.png
    Greyscale

As shown in the reproduced fig. 11 above, the second electrode (5) and connecting electrode (6) are spaced apart in a first direction (solid arrow above) to form a spacer there between (17 Fig. 11 teaching the claimed “wherein the second electrode and the second pad electrode are spaced apart from each other in a first direction so as to form a gap portion therebetween”).  


The second electrode and the connecting electrode overlap in a second direction orthogonal to the first direction so as to form an overlapping portion (Fig. 11 teaching the claimed “wherein the second electrode and the second pad electrode overlap each other in a second direction crossing the first direction”).  



    PNG
    media_image2.png
    299
    643
    media_image2.png
    Greyscale

A second direction orthogonal to the first is represented in the figures above by the dashed arrow. Reproduced Fig. 18 above demonstrates the same first and second directions as denoted in Fig. 11 above. As can be seen from Fig. 18, in the second direction, the interconnect (12) is thinner than the connecting electrode such that portions of the connecting electrode on either side of the interconnect are exposed from coverage (see Fig. 18 above). This is consequential in that the connecting electrode is the same width as the spacer formed between the second electrode and the connecting electrode (See Fig. 11 reproduced above). Therefore, as portions of the connecting electrode are exposed in the second direction, so much portions of the spacer be exposed as it is the same width in the second direction. Combining Fig. 11 and 18 together, the interconnect would allow for space on either side to expose the connecting electrode as suggested below: 


    PNG
    media_image3.png
    261
    327
    media_image3.png
    Greyscale


The exact amount of spacer exposed is not drawn to scale above, however, the solid feature running in the first direction represents the interconnect such that an amount of the connecting electrode is exposed. As can be seen in the modified figure and would be present in view of such a configuration, at least a portion of the spacer would be exposed from coverage from the interconnect, thereby rendering obvious the claimed “wherein the wire has a width smaller than a width of the gap portion in the second direction”. 

Hioki fails to disclose the interconnect having a wider cross section when contacting the connecting electrode than the spacer. 

However, Nakauchi discloses forming electrodes in a solar cell such that the thickness of an electrode feature is greatest when contacting an adjacent electrode feature thereon and is less when not contacting the adjacent electrode feature (see Fig. 12 for example). This configuration maximizes electrical contact while preventing unnecessary material use associated with portions which do not make contact (see Fig. 1 and [0096]). As such, a skilled artisan would necessarily appreciate that as portions of Hioki’s interconnect is disposed over a region of direct contact with the connecting electrode and over the spacer wherein it makes no electrical contact, the width of the portion directly contacting the connecting electrode may be greater than the region over the spacer so as to maximize electrical contact while preventing unnecessary material cost. In such an event, a skilled artisan would understand and appreciate the contact between the connecting electrode and interconnect being maximized would result in the entire connecting electrode making contact with the interconnect, thereby rendering obvious the claimed “wherein the wire includes a first portion disposed on second pad electrode, and a second portion disposed on the gap portion or the second electrode, wherein a width of the first portion is greater than a width of the second portion”.  

The product-by-process limitation “by soldering the solder layer on the second pad electrode” is given patentable weight as it pertains to the resulting structure. Modified Hioki discloses attaching the interconnect and electrodes of the solar cell via solder (for example Nakauchi [0058]) thereby rendering obvious such a permanent adhesion between the two elements. 

	Modified Hioki discloses in order to form the gap, the width of the first portion of the wire is less than the electrode pad (see reproduced figures above teaching the claimed “wherein the width of the first portion is less than a width of the second pad electrode in the second direction”). Additionally, as the wire is narrower than the gap along its entire length, it necessarily teaches the claimed “wherein the width of the second portion is smaller than the width of the gap portion in the second direction”. 

Regarding Claim 15, Hioki discloses the interconnect provides electrical connection thereby electrically connecting all elements of the cells together (Fig. 17 teaching the claimed “wherein the wire connects the second pad electrode and the second electrode to one another”).  

Regarding Claims 16 and 17, Hioki fails to disclose the thickness of the interconnect as it corresponds to the opening. However, the width of the interconnect is also a result effective variable as increased width increases conductivity and current extraction while also contributing to shading. As such, a skilled artisan would require no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein the wire has a width smaller than a length of the gap portion in the first direction” of Claim 16 and the claimed “wherein a ratio of the width of the wire to the length of the gap portion in the first direction ranges from 1:10 to 1:15” of Claim 17). The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 18, modified Hioki discloses forming electrodes in a solar cell such that the thickness of an electrode feature is greatest when contacting an adjacent electrode feature thereon and is less when not contacting the adjacent electrode feature (Nakauchi Fig. 12 for example, Fig. 1 and [0096] teaching the claimed “wherein a rate of a portion of second pad electrode attached to the wire is 95% or more”). 

Regarding Claim 19, Hioki fails to disclose the number of interconnects associated with the number of bus bars on each cell corresponding to the requirements of Claim 19. 

However, it is well-known in the art that the number of electrode features on the front surface of a solar cell is a result effective variable in that increased electrode coverage allows for shorter carrier transport which increases conductivity and electron extraction, however, also increases shading as the electrode features would block incident radiation thereon. As such, no more than routine experimentation would be required to arrive at the claimed range, rendering obvious the claimed “wherein six to thirty-three wires are provided on one surface of each solar cell”. Furthermore, the width of the interconnect is also a result effective variable as increased width increases conductivity and current extraction while also contributing to shading. As such, a skilled artisan would require no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “and wherein the wire has a width ranging from 250 .mu.m to 500 .mu.m”). The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II). 

Regarding Claim 20, Hioki discloses the second electrode and the connecting electrode overlap in a second direction orthogonal to the first direction so as to form an overlapping portion (Fig. 11 teaching the claimed “wherein the overlap of second electrode and the second pad electrode forms an overlap portion in a second direction crossing the first direction”).  
 
Regarding Claim 21, Hioki discloses the overlapping portion is formed on both opposing sides of the connecting electrode in the second direction and the spacer is formed on both opposing side of the connecting electrode in the first direction (Fig. 11 teaching the claimed “wherein, the overlap portion is located on either side of the second pad electrode in the second direction and the gap portion is located on either side of the pad in the first direction”).  

Regarding Claim 22, Hioki fails to disclose the width of the overlap portion as compared to the length of the spacer. 

However, the width of the overlap would be a result effective variable as increased overlap contact would increase conductivity between the two electrode features whereas such an increase would also contribute to material cost and device overall weight. As such, a skilled artisan would require no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein the overlap portion has a width in the second direction, and the width of the overlap portion is smaller than a length of the gap portion in the first direction”.  The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 23, Hioki discloses the second electrode includes a hole so as to accommodate the connecting electrode and form the spacer (Fig. 11 teaching the claimed “wherein the second electrode includes an opening corresponding to the second pad electrode”). The opening has a width and the connecting electrode has a width, both in the second direction (as indicated by the dashed arrow above in Fig. 11 reproduced). The connecting electrode includes a plurality of extensions such that the width of the connecting electrode is greater than the opening, forming an overlap between the second electrode and the connecting electrode in the second direction (Fig. 11 teaching the claimed “wherein the opening has a width smaller than a width of the second electrode so that the second electrode and the second pad electrode overlap each other in the second direction”). The hole has a length and the connecting electrode has a length wherein the hole’s length is greater than the connecting electrode in the first direction (as indicated by the solid arrow Fig. 11 above) so as to form the spacer in the first direction (Fig. 11 teaching the claimed “wherein the opening has a length larger than a length of the second pad electrode so that the gap portion is located between the second electrode and the second pad electrode in the first direction”). 

Regarding Claim 24, Hioki discloses a plurality of connecting electrodes (Fig. 10 for example teaching the claimed “wherein the second pad electrode includes a plurality of second pad electrodes spaced apart from one another in the first direction so as to form a single row”). The distance between two adjacent connecting electrodes is greater than the distance between the outermost connecting electrode and an edge of the solar cell (Fig. 10 teaching the claimed “and wherein two second pad electrodes, located close to each other, among the second pad electrodes have a first distance there between, and the first distance is larger than a second distance between an edge of the semiconductor substrate and the second pad electrode located close to the edge”).  

Regarding Claim 25, Hioki discloses the connecting electrode has a thickness which is less than the thickness of the second electrode (Fig. 3 teaching the claimed “wherein the second pad electrode has a thickness smaller than a thickness of the second electrode”).  

Regarding Claims 26-28, Hioki fails to disclose the relationship between the thickness difference of the electrodes and the length of the spacer. 

However, the thickness of electrodes in a solar cell is a result effective variable such that increased thickness results in increased conductivity but also increased weight and material cost. As such, no more than routine experimentation would be required to find a thickness relationship between the second and connecting electrodes which satisfies the claimed relationship, rendering obvious the claimed “wherein the second electrode and the second pad electrode have a thickness difference smaller than a length of the gap portion in the first direction” of Claim 26, the claimed “wherein the thickness difference between the second electrode and the second pad electrode ranges from 5 .mu.m to 30 .mu.m, and wherein the length of the gap portion in the first direction ranges from 0.5 mm to 3 mm” of Claim 27 and the claimed “wherein a ratio of the thickness difference between the second electrode and the second pad electrode to the length of the gap portion ranges from 1:60 to 1:100” of Claim 28. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).  

Regarding Claim 29, Hioki discloses a passivation layer which covers a portion of the connecting electrode and the spacer (15 Fig. 3 teaching the claimed “further comprising a passivation film disposed on the second surface of the semiconductor substrate, wherein the passivation film is locally formed so as to correspond to the second pad electrode and the gap portion.”).  

Regarding Claim 30, Hioki discloses the first electrode includes a plurality of fingers (4 Fig. 16) and busbars (3 Fig. 14, 15) wherein the fingers are arranged in parallel in the second direction and the bus bars are arranged in the first direction (Fig. 14-16 teaching the claimed “wherein the first electrode includes a plurality of finger electrodes arranged in parallel in a second direction, and a plurality of bus-bar lines or rows of first pad electrodes extending in the first direction”). 

Hioki fails to disclose the number of bus bars corresponding to the requirements of Claim 30.

However, it is well-known in the art that the number of electrode features on the front surface of a solar cell is a result effective variable in that increased electrode coverage allows for shorter carrier transport which increases conductivity and electron extraction, however, also increases shading as the electrode features would block incident radiation thereon. As such, no more than routine experimentation would be required to arrive at the claimed range, rendering obvious the claimed "and wherein a number of the plurality of bus-bar lines or rows of first pad electrodes is six to thirty-three". The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 31, in reference to the reproduced figures above, it is clear that as the spacer and the connecting electrode are the same width in the second direction and the interconnect is thinner in the width direction, a portion of the spacer is not covered by the interconnect (see reproduced figures above teaching the claimed “wherein the gap portion has an exposed region which is not covered by the wire”).  Additionally, when forming the interconnect having a solder layer and attaching it to the connecting electrode, the solder would necessarily contact the connecting electrode, thereby reading on the claimed “wherein the solder layer contacting the second pad electrode is spread on a surface of the second pad electrode”. 

Regarding Claim 32, modified Hioki discloses an emitter (7 Fig. 3 teaching the claimed “wherein the solar cell further comprises an emitter formed on the first surface of the semiconductor substrate”) and a back surface field (8 Fig. 3 teaching the claimed “and a back surface field formed on the second surface of the semiconductor substrate”) wherein the first electrode is connected to the emitter and the second electrode is connected to the back surface field (Fig. 3 teaching the claimed “wherein the first electrode is connected to the emitter and the second electrode is connected to the back surface field”). 

Regarding Claim 33, modified Hioki discloses the pad electrode extends along the length of the wire in the first direction to include the first and second portions of the wire (see reproduced figures above teaching the claimed “wherein the second pad electrode extends from the first portion to the second portion in the first direction). The passivation layer is position such that it is not directly on the wire thereby forming a space between the wire and the passivation layer (Hioki Fig. 3 teaching the claimed “wherein a space is located between the wire and the passivation layer in a thickness direction of the passivation layer”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721